 

EXHIBIT 10.1

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of May 3, 2018, by and among CIBC BANK USA, formerly known as THE PRIVATEBANK
AND TRUST COMPANY (“Lender”), BROADWIND ENERGY, INC., a Delaware corporation
(“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois corporation (“Brad Foote”),
BROADWIND TOWERS, INC., a Wisconsin corporation (“Towers”), RED WOLF COMPANY,
LLC, a North Carolina limited liability company (“Red Wolf”), BROADWIND
SERVICES, LLC, a Delaware limited liability company (“Services,” and
collectively with Parent, Brad Foote, Towers and Red Wolf, “Borrowers,” and
each, a “Borrower”).

WITNESSETH:

WHEREAS, Lender and Borrowers have previously entered into that certain Loan and
Security Agreement, dated October 26, 2016, as amended by that certain First
Amendment to Loan and Security Agreement, dated February 10, 2017, that certain
Second Amendment to Loan and Security Agreement, dated March 27, 2017, and that
certain Third Amendment to Loan and Security Agreement dated January 29, 2018
(as amended, restated, modified or supplemented from time to time, the “Loan
Agreement”); and

WHEREAS, the parties desire to amend the terms of the Loan Agreement as provided
below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and in consideration of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereby covenant and agree as
follows:

1.Definitions.  All capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.

2.Waiver.  Borrowers acknowledge and agree that Borrowers have been in violation
of Section 14.2 of the Loan Agreement for failing to comply with the minimum
Year to Date EBITDA set forth therein as of March 31, 2018 (the “Breached
Covenant”).  Lender hereby waives Borrowers’ failure to comply with the Breached
Covenant.  The foregoing waiver is a waiver of the specific Event of Default
specified herein only and is not, nor should it be construed to be, a waiver of
any other existing or future Events of Default, except as set forth herein,
whether or not similar to the Event of Default specified herein.  The foregoing
waiver shall not constitute a waiver of any rights, powers or privileges of
Lender other than as specifically waived herein, and Lender reserves its right
to exercise all other rights, powers and privileges under the Loan Agreement and
any other Loan Document.

3.Amendment to Loan Agreement. 

(a)The following definition is added to Section 1.1 of the Loan Agreement in its
proper alphabetical order:

“GE shall mean General Electric Company and its Affiliates.”

(b)The definition of “EBITDA” in Section 1.1 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“EBITDA shall mean, with respect to any period, Borrowers’ net income after
taxes for such period (excluding any after-tax gains or losses on the sale of
assets (other than the sale of Inventory in the ordinary course of business) and
excluding other after-tax extraordinary gains or losses) plus interest expense,
income tax expense, depreciation and amortization for such period, plus or minus
non-cash stock compensation and any other non-cash charges or gains which have
been subtracted or added in calculating net income after taxes for such period,
plus one-time expenses for discontinued operations, in an amount not to exceed
$750,000 in the aggregate to be calculated solely with respect to Fiscal Year
2016, plus restructuring expenses, solely with respect to Fiscal Year 2018, in
an amount not to exceed (a)



--------------------------------------------------------------------------------

 



$525,000 as of June 30, 2018, (b) $925,000 as of September 30, 2018, and (c)
$1,075,000 as of December 31, 2018, all on a consolidated basis.”

(c)Clauses (iv), (xiv) and (xv) of the definition of “Eligible Account” in
Section 1.1 of the Loan Agreement are hereby deleted in their entirety and
replaced with the following:

“(iv) with respect to Accounts to Account Debtors other than GE, it is evidenced
by an invoice rendered to the Account Debtor thereunder and does not remain
unpaid 90 days past the invoice date thereof; provided, however, that during any
time that more than 25% of the aggregate dollar amount of invoices owing by a
particular Account Debtor remain unpaid 90 or more days after the respective
invoice dates thereof, then all Accounts owing by that Account Debtor shall be
deemed ineligible;

“(xiv) it is not an Account which, with respect to Account Debtors other than
(A) Siemens Energy, Inc. and its Affiliates (which, for the avoidance of doubt,
includes Siemens Gamesa Renewable Energy SA f/k/a Gamesa Corporación
Tecnológica) (collectively, “Siemens”) or (B) GE, when added to such Account
Debtor’s other indebtedness to such Borrower, exceeds 20% of all Accounts of
such Borrower or a credit limit determined by Lender in its sole discretion
determined in good faith for such Account Debtor (except that Accounts excluded
from Eligible Accounts solely by reason of this clause (xiv) shall be Eligible
Accounts to the extent of such credit limit), provided that Lender shall give
such Borrower written notice of any such credit limit;”

“(xv) it is not an Account with respect to which the prospect of payment or
performance by the Account Debtor is or will be impaired, as determined by
Lender in its sole discretion determined in good faith;”

(d)The following clauses (xvi) and (xvii) are added to the definition of
“Eligible Account” in Section 1.1 of the Loan Agreement:

“(xvi) solely with respect to Accounts of GE, it is not an Account which, when
added to GE’s other indebtedness to such Borrower, exceeds 40% of all Accounts
to such Borrower or a credit limit determined by Lender in its sole discretion
determined in good faith for GE (except that Accounts excluded from Eligible
Accounts solely by reason of this clause (xvi) shall be Eligible Accounts to the
extent of such credit limit), provided that Lender shall give such Borrower
written notice of any such credit limit; and

“(xvii) solely with respect to Accounts of GE, it is evidenced by an invoice
rendered to GE thereunder and does not remain unpaid 150 days past the invoice
date thereof; provided, however, that during any time that more than $1,000,000
of invoices owing by GE remain unpaid 150 or more days after the respective
invoice dates thereof, then all Accounts owing by GE shall be deemed
ineligible.”

(e)The definition of “Revolving Loan Availability” in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

“Revolving Loan Availability shall mean an amount up to the sum of the following
sublimits:

     (i) 85% of the face amount (less maximum discounts, credits and allowances
which may be taken by or granted to Account Debtors in connection therewith in
the ordinary course of Borrowers’ business) of Borrowers’ Eligible Accounts;
plus

(ii) the lesser of (a) 50% of the lower of cost or market value of Borrowers’
Eligible Inventory, (b) 85% of the appraised net orderly liquidation value (as
determined by an appraiser acceptable to Lender) of Borrowers’ Eligible
Inventory, and (c) $12,500,000 (or if Borrowers elect to reduce the Revolving
Loan Commitment pursuant to Section 2.6, 50% of the Reduced Loan Commitment
during the period elected for such reduction); plus

(iii) the lesser of (a) the sum of (I) 50% of the appraised net orderly
liquidation value (as determined by an appraiser acceptable to Lender) of
Borrowers’ Eligible M&E, plus (II) 50% of the fair market value (as determined
by an appraiser acceptable to Lender) of the Mortgaged Property, and (b) an
amount equal to $10,000,000, reduced by $119,047.62 per month commencing on the
one-year anniversary of the Closing Date and continuing each month thereafter;
minus





--------------------------------------------------------------------------------

 



(iv) $63,000 until such time as Lender receives an executed landlord access
agreement, in form and substance reasonably acceptable to Lender, for the leased
premises located at 300 Wall Street, Abilene, Texas 79603; minus

(v) a special reserve of $250,000, provided, that if there exists no Event of
Default as of June 30, 2018, such special reserve shall be eliminated; minus

(vi) such other reserves as Lender elects, in its Permitted Discretion,
determined in good faith, to establish from time to time, including, without
limitation, reserves with respect to Bank Products Obligations and Hedging
Obligations.”

(f)Section 14.2 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“Minimum EBITDA.  Borrowers shall not permit Year to Date EBITDA to be less than
(i) -$2,025,000, as of April 30, 2018, (ii) -$1,525,000, as of May 31, 2018, and
(iii) -$275,000, as of June 30, 2018.”

4.Amendment Fee.  On or prior to the execution of this Amendment, Borrowers
shall pay Lender an amendment fee of $17,500.00 (the “Amendment Fee”).  It is
expressly understood that the Amendment Fee shall not be refundable under any
circumstances.

5.Representations and Warranties.  Each Borrower represents and warrants as
follows: (a) the execution and delivery of and the performance under this
Amendment is within such Borrower’s power and authority, has been duly
authorized by all requisite action and is not in contravention of any law, any
other agreement made by such Borrower or by which such Borrower’s assets are
bound, except for conflicts with agreements, contracts or other documents which
would not reasonably be expected to have a Material Adverse Effect; (b) this
Amendment (and the Loan Agreement in its entirety) constitutes the legal, valid
and binding obligations of such Borrower and are enforceable against such
Borrower in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies; (c) the
representations and warranties of such Borrower set forth in the Loan Documents
are true and correct as of the date hereof (except for representations and
warranties that expressly relate to an earlier date which are true and correct
as of such earlier date); (d) there exists no Event of Default, and no event has
occurred and is continuing which, with the lapse of time or the giving of
notice, or both, would constitute an Event of Default, other than the Breached
Covenant; and (e) such Borrower has no defenses to the enforcement of the Loan
Agreement or the other Loan Documents.

6.Reaffirmation.  Except as expressly modified or amended by this Amendment,
each Borrower reaffirms and reconfirms each and all of the warranties,
representations, covenants and agreements of such Borrower under all Loan
Documents to which such Borrower is party.

7.Release by Borrowers.  Each Borrower hereby releases Lender from any and all
causes of action or claims, whether known or unknown, which such Borrower may
have as of the date hereof for any asserted loss or damages to such Borrower
claimed to be caused by, or arising from, any act or omission to act on the part
of Lender, its shareholders, directors, officers, employees, agents or
representatives with respect to the Loan Documents.

8.References.  All references to the Loan Agreement in any future correspondence
or notice shall be deemed to refer to the Loan Agreement as modified by this
Amendment.

9.Ratification.  Except as expressly modified or amended by this Amendment, all
of the terms, covenants and conditions of the Loan Agreement are hereby ratified
and confirmed. 

10.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to principles
of conflicts of laws. 

11.Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be deemed to be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument. 



--------------------------------------------------------------------------------

 



Delivery of this Amendment by facsimile, pdf, or .tif signature by any party
shall represent a valid and binding execution and delivery of this Amendment by
such party.

12.JURISDICTION; VENUE.  THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL ACTIONS
OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED
TO THIS AMENDMENT, SHALL BE LITIGATED ONLY IN COURTS HAVING SITUS WITHIN
CHICAGO, ILLINOIS.  EACH PARTY HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION
OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED THEREIN AND WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO TRANSFER THE VENUE OF ANY SUCH LITIGATION.

13.WAIVER OF JURY TRIAL.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

[Remainder of page intentionally left blank.]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

BORROWERS:LENDER:

BROADWIND ENERGY, INC. CIBC BANK USA

By: /s/ Jason Bonfigt     By: /s/ Tom Hunt

Name: Jason BonfigtName: Tom Hunt

Title: Authorized SignatoryTitle: Managing Director



BRAD FOOTE GEAR WORKS, INC.

By: /s/ Jason Bonfigt

Name: Jason Bonfigt

Title: Authorized Signatory

 

BROADWIND TOWERS, INC.

By: /s/ Jason Bonfigt

Name: Jason Bonfigt

Title: Authorized Signatory

 

BROADWIND SERVICES, LLC

By: /s/ Jason Bonfigt

Name: Jason Bonfigt

Title: Authorized Signatory

 

RED WOLF COMPANY, LLC

By: /s/ Jason Bonfigt

Name: Jason Bonfigt

Title: Authorized Signatory 

 

 



 

 



--------------------------------------------------------------------------------